Title: To James Madison from Sylvanus Bourne, 10 August 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 August 1801, Amsterdam. Hastens to forward the enclosed from Murray, since it conveys conclusion of matters with France. Hopes nothing else will disturb American peace during the European war, which he fears is not near an end. Reports that “negotiations [between France and Great Britain] are said to be much interrupted within a few days past.”
  

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner. The enclosure was probably Murray’s second letter of 3 Aug. to JM.


   A full transcription of this document has been added to the digital edition.
